Citation Nr: 0933676	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a skin 
disorder.

2.  Entitlement to service connection for a skin disorder

3.  Entitlement to service connection for bipolar disorder, 
not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a skin disorder, and 
denied entitlement to service connection for bipolar 
disorder.  The Board, in pertinent part, remanded the issues 
remaining on appeal for additional development in 
December 2006.  

The Board notes that entitlement to service connection for 
posttraumatic stress disorder (PTSD) was established in a 
June 2009 rating decision.  As the Veteran has expressed no 
disagreement from that determination, the issue previously 
developed for appellate review is considered to have been 
fully resolved.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A December 1993 decision denied reopening a claim for 
entitlement to service connection for a skin disorder; the 
Veteran was notified but did not appeal.

3.  Evidence added to the record since the December 1993 
decision is not cumulative or redundant and or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Bipolar disorder was not incurred or aggravated during 
active service, was not manifest within one year of active 
service, and is not shown to have been incurred or aggravated 
as a result of an established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was submitted and the claim for 
entitlement to service connection for a skin disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).

2.  Bipolar disorder incurred in or aggravated by active 
service is not shown.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters dated in 
September 2001 and January 2007.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in January 2007.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court also held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The January 
2007 letter in this case adequately informed the Veteran of 
the evidence necessary to reopen his service connection claim 
for a skin disorder.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
Veteran's request to reopen his service connection claim for 
a skin disorder was received on August 8, 2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a December 1993 decision the RO denied reopening a claim 
for entitlement to service connection for a skin disorder 
noting that the Veteran failed to submit evidence that had 
been requested by the RO.  A prior rating decision in 
September 1981 noted the Veteran failed to report for a 
dermatology examination and that the evidence of record did 
not demonstrate a residual skin disorder.  Service treatment 
records available at that time also noted a history of 
irritation around the head of the penis (balanoposthitis) in 
September 1969 and included diagnoses of tinea corporis of 
the hands in October 1969 and balonitis in November 1969.  
The Veteran did not appeal and the December 1993 decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).
The evidence added to the record since December 1993 includes 
statements from the Veteran and additional private and VA 
treatment records.  The medical evidence includes VA 
treatment records indicating a history of tinea pedis and 
treatment for a rash to the penis and tinea pedis in 
September 1996, dry skin to the penile tip possibly of fungal 
origin in April 2004, and a red flaky rash to the penis in 
October 2007.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the Veteran's claim is not 
cumulative or redundant of the evidence of record and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim was previously 
denied for lack of a showing of skin disease after service.  
The new evidence received in this case contributes to a more 
complete picture of the circumstances surrounding the origin 
of the Veteran's claimed disability.  Therefore, the claim is 
reopened.  To this extent, the appeal is granted.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Court has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  
The absence of contemporaneous medical evidence may be 
weighed as a factor in determining the credibility of lay 
evidence, but lay evidence cannot be determined to lack 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records are negative for 
complaint, diagnosis, or treatment for a bipolar disorder.  
The Veteran's separation examination revealed a normal 
clinical psychiatric evaluation.  

A May 1981 VA agent orange examination report provided a 
diagnosis of bipolar disorder without opinion as to etiology.  
Subsequent VA and private treatment reports also provided 
diagnoses of bipolar disorder without opinion as to etiology.  
A May 2008 VA mental disorders examiner noted diagnoses of 
PTSD and bipolar disorder that was secondary to PTSD, but in 
a January 2009 addendum the examiner stated the bipolar 
disorder opinion was provided in error and that the disorder 
was not directly related to PTSD secondary to military 
service.  

Based upon the evidence of record, the Board finds that a 
bipolar disorder was not manifest during or within one year 
of the Veteran's discharge from active service and the 
disorder is not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Although a May 1981 VA treatment report included a diagnosis 
of bipolar disorder, there is no probative evidence the 
disorder was related to service or that persistent symptoms 
of the disorder had continued since active service.  The 
January 2009 VA psychiatric examination report addendum is 
persuasive that the Veteran's bipolar disorder is not 
directly related to his service-connected PTSD.  There is no 
evidence of treatment for a bipolar disorder for many years 
after service.  

While the appellant may believe that he has a bipolar 
disorder as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a skin disorder.  To 
this extent only, the appeal is granted.

Entitlement to service connection for bipolar disorder, not 
otherwise specified, is denied.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate a service connection claim by 
correspondence dated in September 2001.  He was also notified 
that the VCAA applied to all elements of a claim in January 
2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Board notes that service treatment records 
show the Veteran received treatment for skin disorders during 
active service and that recent VA treatment records indicate 
treatment for similar skin disorder symptoms.  Sufficient 
evidence was received to reopen the claim; however, no 
medical opinion relates a present skin disability to the 
disorder manifest during active service.  Therefore, the 
Board finds further development is required for an adequate 
determination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 
skin examination for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a present skin 
disorder as a result of active service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


